Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 03/04/2021, are accepted and do not introduce new matter. 
Claims 1 and 4-8 are pending; claims 2-3 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dobler et al (U.S. D737,947) in view of Samuelson et al (U.S. 5,961,043).
Regarding claim 1, Dobler teaches an air freshener (see description) capable of being used in a vehicle with an interior vent grille, the air freshener comprising: a casing (shown below); a receptacle (shown below) positioned in the casing, the receptacle configured to contain volatile substances (as disclosed in the description, the receptacle contains vaporizable fragrance gel, i.e. a volatile substance); and the casing comprising at least one fixing element on a first side of the receptacle (show below) and at least one second fixing element positioned on a second side of the receptacle (shown below); the casing comprising at least one third fixing element on the first side of the receptacle (shown below) and at least one fourth fixing element on the second side of the receptacle (shown below), the first and third fixing elements forming a first tongue (shown below) and the second and fourth fixing elements forming a second tongue (shown below), wherein in a use position the first and second tongues are fixed to the interior vent grille (as seen in Figs 1-3, the tongues fit around a vehicle vent grille) and the first and second tongues extend away from the casing such that their longitudinal extents are 
However, Dobler does not teach the casing made of a first cardboard sheet and a second cardboard sheet; the receptacle positioned between the first and second sheets; wherein all the fixing elements are made out of cardboard; and wherein said receptacle containing volatile substances is retained between said first and second cardboard sheets. 
Samuelson teaches a support device for a volatile material that comprises a first (12) and second sheets (14) of cardboard (as disclosed in col 3, line 32); wherein a receptacle is positioned and retained in between the first and second sheets (as seen in Fig 1); having fixing elements 33 and 34, also made out of cardboard and comprising said first and second (as seen in Figs 1-3, 33 and 34 are made out of the same material as the casing; and as better seen in Fig 6, the fixing elements are defined by said two sheets).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dobler to incorporate the teachings of Samuelson to make the device out of cardboard sheets in order to make the air freshener more environmentally friendly, since cardboard is compostable. 
Regarding claim 4, Dobler and Samuelson teach the air freshener for vehicles according to claim 1, wherein said tongues comprise a fold line at their end nearest to the casing (as seen in fig 8 of Dobler, the tongues fold around a line in order to extend transversely form the casing).  
Regarding claim 5, Dobler and Samuelson teach the air freshener for vehicles according to claim 1, wherein each tongue comprises a pair of projections (projections defined on each 

Regarding claim 8, Dobler teaches an air freshener (see description) capable of being used in a vehicle comprising an interior vent grille, the air freshener comprising: a casing (shown below); a receptacle (shown below) positioned in the casing, the receptacle configured to contain volatile substances (as disclosed in the description, the receptacle contains vaporizable fragrance gel, i.e. a volatile substance); and the casing comprising at least one fixing element (show below) on a first side of the receptacle and at least one second fixing element positioned on a second side of the receptacle (show below); the second cardboard sheet comprising at least one third fixing element on the first side (show below) of the receptacle and at least one fourth fixing element on the second side of the receptacle (show below); the first and third fixing elements forming a first tongue (show below) and the second and fourth fixing elements forming a second tongue (show below), each tongue comprising a pair of projections (projections defined on each fixing element, shown below) separated by a fixing slot (show below) such that each tongue is configured to be fixed to the interior vent grille by the pair of projections securing a part of the interior vent grille positioned between the pair of projections (each tongue attaches to the vent grille of a vehicle by securing the grille between the pair of projections, as claimed).  

Samuelson teaches a support device for a volatile material that comprises a first (12) and second sheets (14) of cardboard (as disclosed in col 3, line 32); wherein a receptacle is positioned and retained in between the first and second sheets (as seen in Fig 1); having fixing elements 33 and 34, also made out of cardboard and comprising said first and second (as seen in Figs 1-3, 33 and 34 are made out of the same material as the casing; and as better seen in Fig 6, the fixing elements are defined by said two sheets).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dobler to incorporate the teachings of Samuelson to make the device out of cardboard sheets in order to make the air freshener more environmentally friendly, since cardboard is compostable.

    PNG
    media_image1.png
    355
    585
    media_image1.png
    Greyscale

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dobler et al (U.S. D737,947) in view of Samuelson et al (U.S. 5,961,043); further in view of Kunesh (U.S. 2014/0048545).
Regarding claim 6, Dobler and Samuelson teach the air freshener for vehicles according to claim 1. However, they do not teach the device further comprising an external board that is joined to the casing and to said at least one fixing element by a pre-die cut line.  
Kunesh teaches a dispensing system for a volatile material (abstract); wherein an external board (28) that is joined to a casing (52) and to at least one fixing element (38) by a pre-die cut line (30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dobler and Samuelson to incorporate the teachings of Kunesh to provide means to hang the device from a wall (as disclosed in Par 0038 of Kunesh). 
Regarding claim 7, Dobler, Samuelson and Kunesh teach the air freshener for vehicles according to claim 6, wherein said external board is made of cardboard (in combination with Samuelson, the external board is made out of cardboard).  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-8 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 03/04/2021 have resulted in the new grounds of rejection found above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752